DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 7, and 17 recites “receive …”, “identify …”, “obtain …”, and “perform”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” language, “receive …”, “identify …”, “obtain …”, and “perform” in the context of this claim encompasses the user manually listens to a speech input, identifies whether or not a confirmation is required by determining if the speech input is important, and if so, obtains a question to pose to the speaker, and finally executes a task based upon receiving confirmation.  All of these steps can be performed by a human being.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the 
Similarly, dependent claims 2-10 include additional steps fail to include significant technological specifics and thus are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the stored text" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the stored text" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 9, 11, 13-14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (USPG 2011/0125503, hereinafter referred to as Dong).

Regarding claims 1 and 11, Dong discloses an electronic device comprising: 
figure 1); a communication interface (figure 1); a memory including at least one command (figure 1); and at least one processor connected to the input interface, the communication interface, and the memory (figure 1) and configured to control the electronic device (figures 1-2), wherein the at least one processor executes the at least one command to be configured to: 
receive a user speech through the input interface (paragraph 35, receiving a “voice command”), 
identify whether or not the user speech is a speech related to a task requiring user confirmation by analyzing the user speech (paragraph 35, “a received voice command having a safety level that indicates the received voice command has a potentially significant impact on safety may require confirmation before validation”), 
obtain a question for the user confirmation based on determination that the user speech is the speech related to the task requiring the user confirmation (paragraph 35, “providing a synthesized speech echo repeating the received voice command via the audio output device 106, and then prompt the user for confirmation”, the “prompt” is functionally equivalent to the claimed “question”), and 
perform a task corresponding to the user speech based on a user response corresponding to the question being inputted through the input interface (paragraph 36 and/or figure 2, “the avionics system 112, 114, 116, 118, 120 executes or otherwise performs the received voice command in response to the information received from the processing system 108”).  

Regarding claims 3-4 and 13-14, Dong further discloses wherein the at least one processor executes the at least one command to be further configured to: identify a task related to the user speech and an entity for performing the task by analyzing the user speech (paragraphs 35-36, “the received voice command may also be associated with a particular safety level (or safety criterion) that corresponds to the relationship between the respective voice command and its impact on the overall safety of aircraft operation. For example, the safety level may indicate the received voice command has little or no impact on safety, medium or moderate impact on safety, or a potentially significant impact”), obtain a security score of the user speech based on the identified task and entity (paragraphs 35-36, “little or no impact on safety, medium or moderate impact on safety, or a potentially significant impact” are equated to security score), and determine whether or not the user speech is the speech related to the task requiring the user confirmation based on the security score of the user speech (paragraph 35, “a received voice command having a safety level that indicates the received voice command has a potentially significant impact on safety may require confirmation before validation”); wherein the at least one processor executes the at least one command to be further configured to: obtain the question on the basis of the security score based on determination that the user speech is the speech related to the task requiring the user confirmation based on the security score of the user speech (paragraph 35, prompting the user for confirmation based on “safety level”).  

paragraphs 22 and 31, speech-to-text and “When the first portion does not match or otherwise correspond to a possible initial command word of the plurality of possible initial command words, the voice command recognition process 200 provides feedback to the user indicating that the input word does not match or otherwise correspond to a possible command word (task 224), for example, the displaying a textual warning and/or message on the display device 102 or generating an auditory warning and/or message via audio output device 106” indicates text comparison).

Regarding claims 9 and 19, Dong further discloses wherein the at least one processor executes the at least one command to be further configured to: obtain a question including the stored text based on determination that the user speech is the speech related to the task requiring the user confirmation, and -51 -0503-0414 (OEC/11991/US)perform the task corresponding to the user speech based on the speech feature information on the text being obtained in the user response (paragraph 35, “providing a synthesized speech echo repeating the received voice command via the audio output device 106, and then prompt the user for confirmation”, the “prompt” is functionally equivalent to the claimed “question”; speech synthesis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Huang et al. (USPG 2019/0043507, hereinafter referred to as Huang).

Regarding claims 6 and 16, Dong fails to explicitly disclose, however, Huang teaches wherein the at least one processor executes the at least one command to be further configured to: provide an authentication message for user authentication based on the security score being a threshold value or more (paragraphs 30, 34, and 42, “… scores from the waking and security TD-SR operations, are tested to determine if the scores meet one or more criterion …” and/or “… a security phrase control unit 240 also may be included to determine when a TD-SR model is sufficiently developed so that the security phrase need not be used any more, and may initiate informing the user of this state of the system”; also see figure 2, steps 220, 228, 230, and 234,).  
Since Dong and Huang are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of determining whether the recognized speech content includes a high level of security that requires speaker recognition.  One of ordinary skill in the art would have recognized that the results of the .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of in view of Johnson et al. (USPG 2018/0308501, hereinafter referred to as Johnson).

Regarding claims 8 and 18, the Dong fails to explicitly disclose, however, Johnson teaches wherein the at least one processor executes the at least one command to be further configured to: obtain speech feature information on a text distinguished from that of another user by analyzing a speech of a user using the electronic device, and store the speech feature information in the memory (paragraphs 29, 41 and 51, and figure 3, step 310, segmenting an audio signal into speaker-dependent segments.  Speaker segments and associated transcripts are used to create speaker models).
Since Dong and Johnson are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of speaker segmentation in order separate speech spoken by each speaker ready for processing.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the .

Claims 2, 5, 10, 12, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of in view of Sinha (USPG 2014/0365226, hereinafter referred to as Sinha).

Regarding claims 2, 10, 12, and 20, Dong fails to explicitly disclose, however, Sinha teaches wherein the question is a question that is not related to the task corresponding to the user speech (paragraphs 133-134, calling the wrong person); wherein the task requiring the user confirmation comprises at least one of a remittance task, a product purchase task, an email transmission task, a message transmission task, or a telephone call task (paragraph 134, prompting the user to confirm the call).  
Since Dong and Sinha are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of asking the user to confirm a command before executing the command.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Regarding claims 5 and 15, Dong further discloses prompting the user as the security score becomes high (paragraph 35, “a received voice command having a safety level that indicates the received voice command has a potentially significant impact on safety may require confirmation before validation”).  Dong still fails to explicitly disclose, Sinha teaches wherein the at least one processor executes the at least one command to be further configured to: obtain a question having a low relevance to the task corresponding to the user speech (paragraphs 133-134, prompting to call the wrong person is considered “a low relevance to the task”).  
Since Dong and Sinha are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of asking the user to confirm a command before executing the command.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Weng et al. (USPG 2017/0116986) teaches a method asking the user their requirements in term of the degree of security for the specific devices and related performance tasks, and provide recommendation for the typical level of security needed for such devices and performance tasks related to the devices.  Hart (USPN 9424840) deciding whether a confirmation is required, and if so, select a question to pose to the user.  Swart et al. (USPG 2018/0082052) teach comparing security against authentication score to determine whether or not to grant access.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.